UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7449



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT NEWTON COOMBS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:99-cr-00069; 1:04-cv-01052)


Submitted:   March 25, 2008                 Decided:   April 10, 2008


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Newton Coombs, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert Newton Coombs seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.             The order is

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Coombs has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.   We deny as moot Coombs’ motion to place this appeal in

abeyance until March 3, 2008.*           We dispense with oral argument

because the facts and legal contentions are adequately presented in


      *
      To the extent Coombs seeks retroactive application of U.S.
Sentencing Guidelines Manual § 2D1.1 (2007) (Amendment 706) to his
sentence, see USSG § 1B1.10(c) (Mar. 3, 2008), he may apply for a
reduction in the district court pursuant to 18 U.S.C. § 3582(c)(2)
(2000).

                                   - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 3 -